           Case 2:20-cv-01477-RSL-MLP Document 13 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   CARRI WILLIAMS,

 9                                 Petitioner,            Case No. C20-1477-RSL-MLP

10          v.
                                                          ORDER GRANTING RESPONDENT’S
11   JO WOFFORD,                                          SECOND MOTION FOR EXTENSION OF
                                                          TIME
12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on Respondent’s second motion for an extension of time to file an

16   answer to Petitioner’s petition for writ of habeas corpus. (Dkt. # 11) Petitioner does not oppose

17   the requested extension. (See Dkt. # 12, ¶ 7.) The Court, having reviewed Respondent’s motion,

18   and the balance of the record, hereby ORDERS as follows:

19          (1)     Respondent’s second motion for an extension of time to file her answer to

20   Petitioner’s federal habeas petition (dkt. # 11) is GRANTED. Respondent is directed to file her

21   answer not later than April 5, 2021.

22

23
     ORDER GRANTING RESPONDENT’S
     SECOND MOTION FOR EXTENSION
     OF TIME - 1
           Case 2:20-cv-01477-RSL-MLP Document 13 Filed 03/23/21 Page 2 of 2




 1          (2)    The Clerk is directed to send copies of this Order to all counsel of record, and to

 2   the Honorable Robert S. Lasnik.

 3          DATED this 23rd day of March, 2021.

 4

 5
                                                         A
 6                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S
     SECOND MOTION FOR EXTENSION
     OF TIME - 2
